DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.
Applicant’s election without traverse of the invention of Group I (claims 1-5, 7-10, 12-16, 18, 26) in the reply filed on July 21, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the thermophilic aerobic digestion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “proper digestion” in claim 15 is a relative term which renders the claim indefinite. The term “proper” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 9-10, 12-15, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morash et al. (US Patent Publication No. 2015/0315466 A1) as evidenced by Risse et al. (University of Georgia, 2009).
In regard to claim 1, Morash et al. disclose a method of producing a soil remediant (e.g. soil amendment) [0058] from organic waste material (e.g. fresh food waste) [0054] in a single digester vessel (e.g. temperature controlled incubation vessel) [0033] the method comprising:
i. introducing a predetermined amount of organic waste material to the single digester vessel (e.g. stainless steel tank used as an incubation vessel) in a liquid phase [0145];
ii. wherein the temperature of the organic waste material in the digester vessel is at or above 70°C (e.g. heated to between about 160-170°F) [0031];
iii. closing a circuit (e.g. keeping the waste material in the incubation vessel) containing the single digester vessel for a period of time (e.g. incubation is for 30 minutes to about 2 hours) [0021];
iv. maintaining the organic waste material in the single digester vessel (e.g. incubation vessel) at a temperature of 70°C or above (e.g. 160-170°F) for at least one hour (e.g. for about 2 hours) such that the organic waste material is concurrently pasteurized [0031] and digested [0017], substantially without the need for external heat input (e.g. the pasteurization unit is different from the heating unit) [0164];
v. after the period of time of at least one hour (e.g. about 2 hours) [0031] withdrawing a first amount of pasteurized and digested organic waste material from the single digester vessel (e.g. effluent product from the incubation vessel is removed) [0165];
vi. introducing a replacement second amount of organic waste material (e.g. the next batch) [0165] to the single digester vessel wherein the first amount and the second amount are substantially the same (e.g. two or more batches are mixed to reduce batch-to-batch variability) [0172];
wherein the method is considered semi-continuous because the material is removed from the incubation vessel at discrete intervals at least an hour apart [0021].

	Morash et al. describes the flow rate up to about 350 gallons per minute [0145], insinuating a liquid phase waste. The reference does not explicitly disclose wherein the liquid organic waste material comprises at least 70% water and can be pumped. However, Risse et al. describe the moisture content of fresh food waste (e.g. the waste material of the Morash feedstock) in the range of 80 to 90 percent [Risse, Page 5, First Column]. It necessarily follows that Morash’s fresh food waste [0002] contains at least 70% moisture (e.g. water) or that the waste would be mixed with liquid to formulate a pumpable slurry (e.g. fresh food waste slurry is then pumped…) [0033] because Morash’s kitchen waste flows smoothly through pumps and pipelines [0142].

	In regard to claim 2, Morash et al. disclose the method, wherein the first amount of pasteurized and digested organic waste material is removed from the single digested digester vessel (e.g. via effluent product line 44) [0165] continuously after the period of time and wherein the period of time comprises an interval of at least one hour (e.g. heated for about 30 minutes to about 2 hours) [0031].

	In regard to claim 3, Morash et al. disclose wherein the first amount (e.g. starting material fresh food waste input) and the second amount (e.g. the composition produced by the process) are the same volume (e.g. 95% or greater compared to one another) [0191].

	In regard to claim 7, Morash et al. disclose wherein the period of time during which the circuit is closed (e.g. residence time) is about 3 hours [0060].

	In regard to claim 8, Morash et al. disclose wherein the organic waste material passes through a macerator (e.g. high torque grinder) before entering the single digester vessel [0025-0026].


    PNG
    media_image1.png
    233
    273
    media_image1.png
    Greyscale
	In regard to claim 9, Morash et al. disclose wherein a macerator (e.g. grinder 34) is in the closed circuit with the single digester vessel (incubation vessel 16) and waste organic material passes through the macerator while the circuit is closed, as illustrated in Fig. 1: 






	In regard to claim 10, Morash et al. disclose an aerating device in the form of a lift system and grinder (e.g. these components introduce air via their standard action into the fresh food waste feedstock) [0158-0159]. They are considered to operate at reduced energy consumption compared to that of an air compressor.

	In regard to claim 12, Morash et al. disclose an agitation device (e.g. agitator not shown) [0162] provided in the single vessel digester (e.g. incubating under constant agitation) [0047].

	In regard to claim 13, Morash et al. disclose an aerobic digestion process [0117]. Aerobic digestion is, by definition, a microbial process (e.g. facilitated by micro-organisms).

	In regard to claim 14, Morash et al. disclose a control means (e.g. temperature controlled incubation vessel) [0160]. The incubator unit maintains a desired and constant temperature in some embodiments [0162]. The system can be logic controlled and/or automated [0170].

	In regard to claim 15, Morash et al. disclose a digestion process achieved in three days or less (e.g. less than about 3 to 12 hours) [0060].

	In regard to claim 18, Morash et al. disclose trash components (e.g. paper, cardboard, newspaper) may be present in the food waste [0185]. These materials are considered biodegradable packaging material.

	In regard to claim 26, Morash et al. disclose heat exchanger equipment [0145]. The incubator vessel can heat the incoming fresh food waste (e.g. material entering the digestor is heated by material leaving the digestor) [0162].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morash et al. (US Patent Publication No. 2015/0315466 A1) as evidenced by Risse et al. (University of Georgia, 2009).

	In regard to claims 4-5, Morash et al. disclose rapid processing performed under aerobic conditions [0117]. While the reference does not explicitly disclose wherein the first amount and the second amount are selected such that efficiency of the thermophilic aerobic digestion is not inhibited, it necessarily follows that the method which includes aerobic processing under thermophilic conditions as disclosed by Morash meets this limitation when the feedstock input is chosen. While Morash does not explicitly disclose wherein the first and second amount are from 1 to 20% of the volume of the digester vessel, it lies within the level of one of ordinary skill to withdraw a portion of the digester vessel volume in the recirculating pipeline and as the effluent product (44) [0163-0165] in an amount so that digestion is carried out with constant movement, such as recirculating [0133].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morash et al. (US Patent Publication No. 2015/0315466 A1) as evidenced by Risse et al. (University of Georgia, 2009)  as applied to claim 1 above, and further in view of Jardel et al. (US Patent Publication No. 2018/0141841 A1).

	In regard to claim 16, Morash et al. do not explicitly disclose combing the liquid organic waste material with a microporous adsorbent which has a particle size of between 4 and 1000 microns.

	Jardel et al. is directed to a waste treatment process (e.g. digestion) wherein a pretreatment step involves the addition of zeolite, clay, pozzolana and biochar (e.g. microporous adsorbent) whose particle size is comprised between 100 μm and 1000 μm [0038-0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the waste material of the Morash with a microporous adsorbent like those described by Jardel because application of zeolite in digestion processes demonstrate an increase in the degradability of organic matter [Jardel, 0033]. One of ordinary skill in the art would have been motivated to do so to increase efficiency in Morash’s digestion process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 16, 2022